



Exhibit 10.2

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 1st
day of July, 2005 (the “Effective Date”), by and between Hollywood Media Corp.,
a Florida corporation (“HMC”), and Mr. Nicholas Hall, a Florida resident (the
“Employee”).




RECITALS




A.

The Employee currently serves as the Chief Operating Officer of HMC.




B.

The Employee is experienced in, and knowledgeable concerning, one or more
aspects of the business of HMC and is able to render services to HMC that are of
a special, unique, extraordinary and intellectual character concerning HMC’s
business; and




C.

HMC and the Employee mutually desire for the Employee to step down from his
current position as the Chief Operating Officer of HMC and to agree upon the
terms of the Employee’s future employment with HMC and related matters as
provided in this Agreement.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:




1.

Employment Period. HMC shall employ the Employee, and the Employee shall serve
HMC, on the terms and conditions set forth herein for the period commencing on
and as of the Effective Date and ending upon the date that HMC’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2005 is filed with the
Securities and Exchange Commission, but in any event no later than March 16,
2006 (the “Employment Period”), unless terminated earlier in accordance with the
terms of this Agreement.  Effective as of the date of this Agreement, that
certain Employment Letter, dated as of August 22, 2000, by and between HMC (then
known as Hollywood.com, Inc.) and the Employee (the “Employment Letter”) is
hereby terminated and cancelled in all respects, and no party thereto or hereto
has any obligation to the other under the Employment Letter.




2.

Duties, Responsibilities and Authority of the Employee.




(a)

During the Employment Period, the Employee shall serve as the Executive Vice
President – Compliance of HMC, shall report to the Chief Executive Officer of
HMC (the “Supervisor”) and shall diligently and faithfully perform all duties
and responsibilities befitting the foregoing position as may be assigned to him
from time to time by or upon the authority of Board of Directors of HMC or the
Supervisor.  Such duties shall specifically include, but not be limited to,
managing the process of HMC’s compliance with Section 404 of the Sarbanes-Oxley
Act of 2002 and overseeing the remediation of any control deficiencies and
weaknesses identified by HMC’s management as a result of such compliance
process.  The Employee shall at all times perform his duties and
responsibilities under this Agreement and conduct HMC’s business in compliance
with all applicable laws, rules, regulations or ordinances and in compliance
with any judgments, orders or decrees or other legal obligations binding on HMC.




(b)

During the Term, Employee shall devote all of his working time to the
performance of the services required under this Agreement and shall not engage
in any other business matters; provided, that Employee may serve on educational,
religious, civic or charitable boards or committees and/or make and attend to
personal business activities (“Permitted Collateral Activities”) so long as: (i)
none of the Permitted Collateral Activities directly or indirectly (or through
any affiliated entity) competes or expects to compete with the business of HMC
or any of its subsidiaries or nonconsolidated businesses, including
MovieTickets.com and Netco Partners (collectively, the “HMC Entities” or
individually an “HMC Entity”) anywhere in the world; (ii)



--------------------------------------------------------------------------------



such Permitted Collateral Activities do not impair or interfere with Employee’s
performance of his duties hereunder; (iii) such Permitted Collateral Activities
are conducted in a manner that does not impair HMC’s business or its employees,
and do not impose any expenses or costs upon HMC or any other HMC Entity; and
(iv) the Permitted Collateral Activities do not involve any employees or
consultants of, or utilize any assets, resources or equipment of, HMC or any
other HMC Entity; and provided further, that after the date that HMC’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2005 is filed with the
Securities and Exchange Commission, but in any event no later than August 15,
2005, the Employee shall only be required to devote three (3) days per week to
the performance of the services required under this Agreement and may in his
other time engage in other business matters so long as they comply with the
criteria for Permitted Collateral Activities established in Sections 2(b)(i)
through (iv) above.




3.

Compensation.  




(a)

Base Salary. The Employee shall be paid a base annual salary during the period
he is employed hereunder at the annual rate of eighty thousand dollars ($80,000)
(the “Base Salary”), with such Base Salary payable in installments consistent
with HMC’s normal payroll schedule, subject to applicable withholding and other
taxes.




(b)

Grant of Stock.




(i)

As soon as practicable after the Effective Date, but in no event more than ten
(10) days after the Effective Date, HMC shall issue and deliver to the Employee
such number of registered shares of common stock of HMC (“Shares”) equal to the
quotient of (A) $82,500 divided by (B) the Fair Market Value (as defined in
Section 3(b)(ii) below) per share of common stock of HMC.  The Employee shall
comply, in connection with any sales of such Shares, with any reasonable request
by HMC of the Employee to coordinate such sales with or through one or more
market makers or other registered broker/dealers designated by HMC.




(ii)

For purposes of this Agreement, “Fair Market Value” of a share of common stock
shall mean the Closing Price (as defined below) of the common stock on the
Effective Date. For the purpose of determining Fair Market Value, the “Closing
Price” of the common stock shall be (A) if the common stock is listed or
admitted for trading on any United States national securities exchange, or if
actual transactions are otherwise reported on a consolidated transaction
reporting system, the last reported sale price of common stock on such exchange
or reporting system, (B) if the common stock is quoted on the National
Association of Securities Dealers Automated Quotations System (“NASDAQ”), or any
similar system of automated dissemination of quotations of securities prices in
common use, the last reported sale price of common stock on such system or, if
sales prices are not reported, the mean between the closing high bid and low
asked quotations for such day of common stock on such system, (C) if neither
clause (A) or (B) is applicable, the mean between the high bid and low asked
quotations for the common stock as reported by the National Quotation Bureau,
Incorporated if at least two securities dealers have inserted both bid and asked
quotations for common stock on at least five of the ten preceding days, or (D)
if neither (A), (B) or (C) above is applicable, then Fair Market Value shall be
determined in good faith by the Board of Directors of HMC.




(iii)

If, at any time prior to the date thirty (30) days after the Effective Date (the
“Guarantee Deadline”), (A) the Employee notifies HMC of his intention to sell
all or a portion of the Shares, (B) HMC requests that the Employee coordinate
such sale with or through one or more market makers or other registered
broker/dealers designated by HMC and the Employee complies with such request and
(C) the total proceeds received by the Employee from such sale (which proceeds
shall include the value of any and all cash and/or stock dividends and/or any
other consideration paid on the Shares sold) (the “Sale Proceeds”) do not have a
value at least equal to the Per Share Guarantee Price multiplied by the number
of Shares then sold (the “Guaranteed Value”), then HMC shall cause to be
delivered to the Employee a cash amount equal to the difference between the
Guaranteed Value and the Sale Proceeds (each, a “Guarantee Payment”).  The
Employee acknowledges and agrees that he will not be entitled to receive any
Guarantee Payment for a sale of Shares that occurs after the Guarantee Deadline;
provided, that if the Employee notifies HMC of a proposed sale of Shares



Page 2




--------------------------------------------------------------------------------



prior to the Guarantee Deadline and coordinates such sale with a market maker or
registered broker/dealer designated by HMC, then such sale shall be deemed to
have occurred prior to the Guarantee Deadline.  For purposes of this Agreement,
“Per Share Guarantee Price” shall mean (1) $82,500 divided by (2) the total
number of Shares.




(c)

Bonuses.  In addition to the Base Salary set forth above, if HMC reports no
material weaknesses in its Annual Report on Form 10-K for the fiscal year ended
December 31, 2005 (excluding the material weakness related to the ticketing
system for Broadway.com, Inc. and Theatre Direct NY, Inc.), then the Employee
shall be paid a merit bonus as may be determined and recommended by the Chief
Executive Officer of HMC to the Compensation Committee of the Board of Directors
of HMC.  The amount of such merit bonus shall be determined by the Chief
Executive Officer of HMC in his sole discretion.




4.

Place of Performance.  Except for required travel on HMC’s business, the
Employee shall be based at HMC’s offices in Boca Raton, Florida or, as HMC may
from time to time determine in its sole discretion, at such other location
within a thirty-mile (35) radius thereof.




5.

Employee Benefits.  The Employee shall be eligible to participate in all
employee benefit plans and benefit programs of HMC in effect during the
Employment Period to the same extent as other active full-time employees of HMC.
 HMC may, without notice, change, modify, amend, or terminate any employee
benefit plans and benefit programs that may be in effect either on the date of
this Agreement or as may be adopted later.




6.

Proprietary Information.

(a)

The Employee acknowledges and agrees that certain non-public information
obtained by the Employee relating or pertaining to HMC’s businesses, projects,
products, services, trade secrets, confidential information (including methods
of operations and financial information), unpublished know-how (whether patented
or unpatented) and other business information not easily accessible to other
persons in the trade and which give HMC a competitive advantage and which HMC
takes steps to keep confidential (collectively, the “Proprietary Information”),
are proprietary in nature; provided, however, there shall be excluded from the
meaning of Proprietary Information any information which is or becomes generally
known within the industry through some non-confidential source other than the
Employee.  The Employee acknowledges that the Proprietary Information shall be
considered by the Employee to be confidential, and the Employee covenants and
agrees not to publish, disclose or reveal (whether directly or indirectly) any
part of the Proprietary Information to any entity or person or use the same for
his/her own purposes or personal gain or the purposes of other, during the
Employment Period or after its termination or expiration.  Upon termination
(voluntary or otherwise) of the Employee’s employment with HMC, the Employee
will return to HMC all things belonging to HMC, and all documents, records,
notebooks and tangible articles containing or embodying any Proprietary
Information, including copies thereof, then in the Employee’s possession or
control, whether prepared by the Employee or others, will be left with HMC.

Employee’s Initials   /s/ NH




(b)

The Employee acknowledges that the Employee’s services are of a special, unique,
unusual, extraordinary and intellectual character with regard to the development
of HMC’s businesses and that in the each and every breach or violation or
threatened breach or violation by the Employee of any terms and conditions of
this Agreement by the Employee (including but not limited to Sections 6(a)
above), HMC’s remedies at law may be inadequate and that HMC, in addition to all
other remedies available to it (including, without limitation, specific
performance of the provisions hereof), shall be entitled to seek to enjoin the
commencement or continuance thereof and may, with notice to the Employee, apply
to any court of competent jurisdiction for entry of equitable relief, including,
without limitation, an immediate restraining order or injunction.   

Employee’s Initials   /s/ NH






Page 3




--------------------------------------------------------------------------------






7.

Termination.  




(a)

Death or Disability.  In the event the Employee dies or becomes disabled during
the Employment Period, this Agreement shall terminate on the date on which death
or disability occurs and the sole remaining obligations of HMC under this
Agreement shall be to pay the Employee or the Employee’s named beneficiary or
heirs any unpaid Base Salary due the Employee for the period through and until
the date of the Employee’s disability or death and any unreimbursed previously
approved business expenses.  For purposes of this Agreement, the Employee shall
be considered “disabled” when, as the result of injury or sickness, the Employee
has been wholly and continuously disabled and prevented from performing the
Employee’s duties for thirty (30) consecutive days.




(b)

Cause.  HMC may terminate the Employee’s employment and all of HMC’s obligations
hereunder solely for Cause (as defined below), by written notice to the Employee
particularizing the conduct constituting the Cause.  In the event HMC invokes
its right as described in this paragraph, and the Employee challenges HMC’s
interpretation of the definition of cause, then such dispute shall be settled by
binding arbitration in accordance with Section 8(g) below.  For purposes of this
Agreement, “Cause” shall be defined as (i) willful misconduct or intentional or
continual failure to perform stated and material duties after fifteen (15) days
written notice particularizing the failure to perform and an opportunity to cure
any failure or default, (ii) a known breach of fiduciary duties where HMC gives
to the Employee notice particularizing the breach and the Employee is given a
reasonable opportunity to remedy or cure the breach, or (iii) if the Employee
(A) commits any acts of dishonesty, fraud, misrepresentation or other acts of
moral turpitude resulting in material harm to HMC, (B) purposefully engages in
any conduct that gives rise to material liability of HMC under applicable laws,
including, but not limited to, laws relating to discrimination and harassment in
employment unless pursuant to an instruction from the Supervisor, or (C)
purposefully engages in conduct foreseeably likely to be, and that in fact is,
detrimental to the business, reputation, character or standing of HMC.  In the
event HMC terminates this Agreement for Cause or in the event the Employee
voluntarily resigns from the employment of HMC for any reason or by reason of
disability or death, HMC shall no longer be obligated to make any further
salary, bonus or other payments to the Employee except insofar as they have
accrued as of the date the Employee’s employment terminates.  Other than as
expressly set forth hereinabove, upon any such termination, the Employee shall
cease to have any future rights under this Agreement.




(c)

HMC may, upon thirty (30) days’ notice, terminate the Employee’s employment for
reasons other than for Cause, in the sole discretion of HMC, by written notice
to the Employee.  In the event that this Agreement is terminated by HMC other
than for Cause, death or disability, upon the Employee’s prior voluntary
execution of a written release of any and all claims the Employee may assert
against HMC, including without limitation any claims for lost wages or benefits,
stock options, compensatory damages, punitive damages, attorneys’ fees,
equitable relief or any other form of damages or relief (excluding claims for
amounts which may be payable pursuant to this Agreement), which release shall be
prepared by HMC, HMC shall be obligated (which shall constitute HMC’s sole
obligations hereunder) (i) to pay the Employee the Base Salary described in
Section 3(a) above for the remainder of the Employment Period (collectively, the
“Termination Payments”) and (ii) to reimburse the Employee for any premiums paid
by the Employee during the remainder of the Employment Period for the
continuation of medical insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act, as amended, in accordance with its terms.  Other than as
expressly set forth hereinabove, upon any such termination, the Employee shall
cease to have any further rights under this Agreement.






Page 4




--------------------------------------------------------------------------------



8.

General.  




(a)

Notices.  All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by registered or certified
mail, return receipt requested or when sent by overnight delivery service or
obtained signature for delivery.




If to the Employee at:

Nicholas Hall

6489 Marbletree Lane
Lake Worth, FL  33467

Facsimile:

(561) 514-8932




and if to HMC, at:

Hollywood Media Corp.

2255 Glades Road, Suite 221A

Boca Raton, FL  33431

Attention:

Mitchell Rubenstein

Chief Executive Officer

Facsimile:

(561) 998-2974




with a copy to:

Hollywood Media Corp.

2255 Glades Road, Suite 221A

Boca Raton, FL  33431

Attention:

Legal Department

Facsimile:

(561) 998-2974




(b)

Assignment.  This Agreement shall inure to the benefit of, and shall be binding
upon, HMC and its successors and assigns, including any person with which HMC
may merge, consolidate or transfer all or substantially all of its assets.
 Insofar as the Employee is concerned, this Agreement, being personal, cannot be
assigned.




(c)

Governing Law. The validity, construction, performance and enforcement of this
Agreement shall be governed by the laws of the State of Florida, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws.




(d)

Captions.  The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement




(e)

Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof.




(f)

Amendment. This Agreement may not be amended, modified, superseded, canceled,
renewed or extended other than by written instrument executed by both of the
parties hereto, or in the case of waiver, by the party waiving compliance.




(g)

Arbitration.  Except as otherwise provided in Section 9 hereof, the Employee and
HMC each agree that any and all disputes and claims arising out of or related to
the Employee’s employment by HMC or the termination thereof, shall be submitted
to binding arbitration in Palm Beach County, Florida pursuant to the
then-existing model employment dispute rules of the American Arbitration
Association (“Rules”), before three (3) arbitrators to be selected pursuant to
the then-existing Rules.  THE EMPLOYEE HEREBY ACKNOWLEDGES, UNDERSTANDS AND
AGREES THAT, IN AGREEING TO SUBMIT SUCH DISPUTES AND/OR CLAIMS TO ARBITRATION,
EACH OF THE EMPLOYEE AND HMC GIVE UP THE RIGHT TO HAVE THE DISPUTE(S) OR
CLAIMS(S) HEARD IN A COURT OF LAW BY A JUDGE



Page 5




--------------------------------------------------------------------------------



OR JURY. However, nothing herein shall in any way limit either the Employee’s,
HMC’s statutory rights and/or remedies, all of which are reserved and may be
alleged in the arbitration process, and nothing herein shall in any way limit
HMC’s rights under Section 9 hereof.  Moreover, nothing herein shall restrict
any resort to any statutory agency charged with enforcing any of the Employee’s
or HMC’s statutory rights and/or remedies; however the review of any such
agency’s actions shall be had before the arbitrators as discussed above and not
before a judge or jury.  By signing this Agreement, the Employee understands
that the Employee may not have a jury decide any dispute or claim, but that any
such dispute or claim shall be decided only by the arbitrators.  The arbitrators
shall issue a written decision, including the arbitrators’ written findings and
conclusions upon which any award is based. Each party shall bear its own costs
and expenses and an equal share of the arbitrators’ and administrative fees of
arbitration, except that the arbitrators shall be authorized, in their
discretion, to award fees and expenses to a prevailing party in the interests of
justice.




(h)

Waiver.  The failure of either party at any time or times to require performance
of any provision hereof shall in no manner affect the right at a later time to
enforce the same.  No waiver by either party of the breach of any term or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or waiver of the breach of any other term
or covenant contained in this Agreement.




(i)

Agents for HMC for this Agreement.  The parties agree that the Employee shall
not and is not permitted to take any action or make any decision for or on
behalf of or in the name of HMC with respect to HMC’s exercise of its rights
under or with respect to this Agreement.




(j)

Severability.  Invalidity or unenforceability of any provision of this Agreement
shall in no way affect the validity or enforceability of any other provisions.




(k)

SEC Filing.  The Employee acknowledges that HMC may file this Agreement as part
of its filing requirements with the U.S. Securities and Exchange Commission and
the Employee consents to such filing as determined and made by HMC in its sole
discretion.




(l)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.




[Signatures to Follow]



Page 6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.







HOLLYWOOD MEDIA CORP.







/s/ Mitchell Rubenstein






Name:  Mitchell Rubenstein

Title:

Chairman and Chief Executive Officer







THE EMPLOYEE:







/s/ Nicholas Hall






Nicholas Hall




